Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
DETAILED ACTION
	This office action is responsive to the amendment filed on 01/06/2021. The claims 22-43 are currently pending. Claims 1-21 are canceled and claims 22-43 are added new per applicant’s request.
Response to Amendment
Applicant's amendment, filed on 01/06/2021, is entered into further examination and appreciated by the examiner.
Response to Arguments
Regarding arguments that previous rejections are moot due to the cancellation of previous claims 1-21, the amendment is accepted and the previous rejections are withdrawn. See the new office action below for the newly added claims 22-43.
Specification
	The disclosure is objected to because of the following informalities: The acronym “ODS” has been used for both ‘Smart Operational Data Store (“ODS”)” [0243] and ‘Operation Deflection Shape (“ODS”)’ [0250, 0845].  It is suggested to replace ‘Smart Operational Data Store (“ODS”)’ with ‘‘Smart Operational Data Store (“SODS”) or with an appropriate acronym.
Appropriate correction is required.

Claim Objections
	Claim 22 is objected to because of the following informalities:  As per claim 22, the limitation “providing data collection” in “A computer-implemented method for data collection in an industrial environment” should be replaced with “collecting data” or “providing a scheme of data collection” or with an appropriate phrase.  Appropriate correction is required.

Claim Interpretation-35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The current application includes limitations in claims 28, 37 and 38 that do not use the word “means,” but is nonetheless interpreted under 35 U.S.C. 112(f) because the claim limitation uses generic placeholder, “data collector”, that is coupled with functional language “collecting“, “collect” or “executes”  without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The physical structure of "data collector” is identified as a local collection system comprising a data storage; a data acquisition circuit; a data analysis circuit; or optionally a response circuit (See Fig. 137 & 138 item 10512 described in spec. par. [0970 & 0999] or Fig. 138 item 10520 described in spec. par. [0997])
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid they being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 31 and 38-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. As per claim 31, the limitations “routing path of input channels” and “changing routing” are recited in “changing the first routing path of the input channels for data collection from the first routing path of input channels to an alternate routing path of input channels upon reception of a routing change indication; and automatically executing the change in routing of the input channels” and they lack description support from the specification. The specification simply recites “routing path” only in par. 0523 and 1226 as a single physical signal routing path associated with a vehicle suspension or signal routing paths from relevant sensors to a data collector, respectively, but fails to disclose routing path of input channels. A description how the routing paths of input channels are laid out cannot be located. 
	As per claim 38, the limitation “change the first routing path of the input channels” in “a response circuit structured to change the first routing path of the input channels for data collection from the first routing path of input channels to an alternate routing path of input channels upon reception of a routing change indication from the routing control facility” lacks description support from the specification because of the same reason described above in claim 31.
	As per claims 39-43, claims are also rejected under 35 USC 112(a) because base claim 38 is rejected under 35 USC 112(a).

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claim 38-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 38, the limitation “a data acquisition circuit structured to interpret one or more detection values” besides the data acquisition’s main role of “acquiring sensor data from a first routing path of input channels” is ambiguous because “a data analysis circuit structured to evaluate the sensor data” implies the data analysis circuit understood as sensor data value by the Examiner” and “the sensor data” are. If they are same, it is not clear why two circuits are performing the same function: interpretation or analysis of sensor data. If they are different, it is not clear how “interpreted detection values” is used. For the sake of examination, the limitation “a data acquisition circuit structured to interpret one or more detection values where each detection value corresponds to at least one of the one or more input channels, wherein the data acquisition circuit acquires sensor data from a first routing path of input channels for the one or more input channels” is treated as “a data acquisition circuit structured to acquire sensor data from a first routing path of input channels for the one or more input channels”.
	Claim 38 is also rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between data collector and two circuits: analyzing circuit and response circuit. The data analysis circuit communicates with a routing control facility across a network. The response circuit changes routing path of the input channels upon receipt of signal from the routing control facility. Then, the data collector automatically change the routing of the input channels upon the communication parameter condition not being met between data collector and the routing control facility. The relationship between the data collector and the two circuits is not described in the claim in such a way to understand how the data collector and the two circuits are interacting with each other when each 
	As per claims 39-43, claims are also rejected under 35 USC 112(b) because base claim 38 is rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-26, 28-30 and 32-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 22 recites:
“A computer-implemented method for providing data collection in an industrial environment, comprising:
configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine; 
configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan;
	and collecting data based on the data collection plan”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, limitation/steps highlighted bold above are treated by the Examiner as belonging to mental processing grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.

The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 22: “A computer-implemented method for providing data collection in an industrial environment” and “collecting data based on the data collection plan”;
In Claims 23 and 34: “producing the operational deflection shape visualization based on the collected data”;
In Claim 25: “the condition is sensed by a sensor identified in the data collection plan”;
In Claims 28 and 37: “a data collector communicatively coupled to one or more input channels for collecting the data”;
In Claim 29: “acquiring sensor data from a first routing path of input channels for the one or more input channels”;
In Claim 30: “setting an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of the one or more input channels” and transmitting the alarm state across a network to a routing control facility”;
In Claim 33: “One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions”;
As per claim 22, the additional element in the preamble “A computer-implemented method for providing data collection in an industrial environment” is not qualified for a meaningful limitation and only generally links the use of the judicial exception to a technological environment or field of use. The “industrial environment” even fails to describe particular type of industry. The limitation/step “collecting data based on the data collection plan” represents a generally expected data gathering step for any type of data collecting step and only adds an insignificant extra-solution activity to the judicial exception.
As per claims 23 and 34, the additional element/step “producing the operational deflection shape visualization based on the collected data” represents a mere data display step and only adds an insignificant extra-solution activity to the judicial exception.
As per claim 25, the additional element/step “the condition is sensed by a sensor identified in the data collection plan” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.
As per claims 28 and 37, the additional element “a data collector communicatively coupled to one or more input channels for collecting the data” represents the data gathering element interfacing with input channel(s) and is not particular.
As per claim 29, the additional element/step “acquiring sensor data from a first routing path of input channels for the one or more input channels” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.
As per claim 30, the additional element/step “setting an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of the one or more input channels” represents a typical activity of alerting an abnormal state and only adds an insignificant extra-solution activity to the judicial exception. The another additional element/step “transmitting the alarm state across a network to a routing control facility” represent a general reporting step through networking and only adds insignificant extra-solution activities to the judicial exception.
As per claim 33, the additional element ““One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions” represent general computer storage devices and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine nor real world transformation can be located, either. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under the Step 2B,  the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art (Step 2B analysis).
The limitations/elements “a computer” “a sensor”, “input channels”, “a data collector”, “routing path”, “a network”, “ a routing control facility”, “non-transitory 
	The claims 22-26, 28-30 and 32-37, therefore, are not patent eligible.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 22 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 16/185,625 (reference application), hereinafter “Cella ‘625” in view of Kidd (US 20170102693 A1), hereinafter ‘Kidd’.
As per claim 22, Brown ‘347 discloses the claim as follows:
US App No. 16/458,048 (Current Application)
US App No. 16/185,625 (Cella ‘625)
Claim 22: A computer-implemented method for providing data collection in an industrial environment, comprising:
 
   configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an 

   configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; and 

   collecting data based on the data collection plan.




   configuring a data collection plan to collect data from a plurality of system sensors distributed throughout a machine in the industrial environment, the data collection plan based on machine structural information and an indication 


   configuring data sensing, routing, and collection resources in the environment based on the data collection plan; and 

   collecting data based on the data collection plan.



However, Cella ‘625 is silent regarding “A computer-implemented method”

Kidd discloses “A computer-implemented method” (a method … computer readable medium storing instructions for obtaining time-series data from an … data source [0024]; implementing such methods may further include one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions [0040])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cella ‘625 in view of Kidd to use a computer-implemented method to collect data for productivity enhancement in performance monitoring and conducting analytics on real time data generated from process plants and distributed process control systems (Kidd – real-time performance monitoring and analytics, distributed control systems [0002-0003]; efficiency, and productivity [0127] ).

As per claim 33, Brown ‘347 discloses the claim as follows:

US App No. 16/185,625 (Cella ‘625)
Claim 33: One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions comprising:

   configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in an industrial environment, the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine; 

   configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; and 

   collecting data based on the data collection plan.
 Claim 37: 
(silent)



   configuring a data collection plan to collect data from a plurality of system sensors distributed throughout a machine in the industrial environment, the data collection plan based on machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine;


   configuring data sensing, routing, and collection resources in the environment based on the data collection plan; and 

   collecting data based on the data collection plan.



However, Cella ‘625 is silent regarding “One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions”.

Kidd discloses “One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions” (computer readable medium storing instructions for obtaining time series data from an electronic data source [0024], one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions that, when executed by the one or more processors, cause the computer system to perform [0040]).



	Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/458,049 (reference application), hereinafter “Cella ‘432” in view of Loychik (US 20160301991 A1), hereinafter ‘Loychik’ in view of Kidd, Cordray (US 20100094981 A1), hereinafter ‘Cordray’ and Kawaguchi (US 6977889 B1), hereinafter ‘Kawaguchi’.
As per claim 38, Cella ‘432 discloses the claim as follows:
US App No. 16/458,048 (Current Application)
US App No. 16/458,049 (Cella ‘432)
Claim 38: A system for data collection in an industrial environment comprising: 


   a data collector communicatively coupled to one or more input channels,

   wherein the data collector configures a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine; 

   a data acquisition circuit structured to interpret one or more detection values where each detection value corresponds to at least one of the one or more input channels, wherein the data acquisition circuit acquires sensor data from a 

   a data storage circuit structured to store sensor specifications for the one or more system sensors that correspond to the one or more input channels; 

   a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of the one or more input channels and 

  transmits the alarm state across a network to a routing control facility; and 

   a response circuit structured to change the first routing path of the input channels for data collection from the first routing path of input channels to an alternate routing path of input channels 



   upon reception of a routing change indication from the routing control facility, 


    wherein the alternate routing path of input channels comprise the first input channel and a group of input channels related to the first input channel, wherein the data collector automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector and the routing control facility is not met; wherein at least one of data sensing, routing, and collection resources in the industrial environment are configured based on the data collection plan and wherein data is collected based on the data collection plan.


   a data collector communicatively coupled to a plurality of input channels; 


(silent)







   a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the plurality of input channels wherein the data acquisition circuit acquires 

   a data storage structured to store sensor specifications for sensors that correspond to the plurality of input channels; 


   a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the stored anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in the first group of input channels; and 

(silent)


   a response circuit structured to change the input channels being collected from the first group of input channels to an alternate group of input channels, wherein the alternate group of input channels comprise the first input channel and a second group of input channels related to the first input channel.

(silent)



(silent)



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 22, 28, 33  and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kidd.
As per claim 22, Kidd discloses the claim as follows.
	A computer-implemented method for providing data collection in an industrial environment, comprising: (methods for distributed industrial process performance monitoring and/or analytics, data monitoring [0011], data is streamed [0012], data collection [0007]; a method … storing instructions for obtaining time-series data from an … data source [0024]; implementing such methods … include one or more processors [0040])
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, (the 
	the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine; (the particular configuration of blocks and wires [0151], configuration, configuring, state, visual indicator [0166], configured to load or obtain one or more input data sets from one or more data sources [0169]; plant related data, vibration data, data corresponding to the health of machines, plant equipment, device diagnostics [0143], visual representation [0160-0161, 0193, 0195])
	configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources)
	and collecting data based on the data collection plan. (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant 

As per claim 33, Kidd disclose the claim as follows.
	One or more non-transitory computer-readable media comprising computer executable instructions that, when executed, causes at least one processor to perform actions comprising: (computer readable medium storing instructions for obtaining time series data from an electronic data source [0024], one or more processors communicatively connected to one or more data sources and one or more program memories storing computer-readable instructions that, when executed by the one or more processors, cause the computer system to perform [0040])
	configuring a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, (the controller 11 may be configured to implement a control strategy or control routine [0091, Fig. 1], Control based function blocks typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device [0092]; the distributed industrial performance monitoring and analytics system or DAS 100 provides the tools, configuration, and interfaces required to support localized performance monitoring [0124, Fig. 2A])

	configuring a set of data sensing, routing, and collection resources in the industrial environment based on the data collection plan; (a particular configuration change is instantiated, a particular source-generated data, communicated to … data engines, streams only required data [0111], implying configuring a set of data sensing, routing, and collection resources)
	and collecting data based on the data collection plan. (Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151])

As per claims 28 and 37, Kidd discloses the claims 22 and 33 set forth above.
Kidd further discloses “includes a data collector communicatively coupled to one or more input channels for collecting the data” (data is streamed between various … data .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Adams (US 20140018999 A1), hereinafter ‘Adams’.
As per claims 23 and 34, Kidd discloses the claim 22 and 33 set forth above.
Kidd is silent regarding “comprising producing the operational deflection shape visualization based on the collected data”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Adams to produce an operational deflection shape visualization based on the collected data for an accurate analysis.

	Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Kawaguchi.
As per claims 24 and 35, Kidd discloses the claim 22 and 33 set forth above.
Kidd is silent regarding detected condition being out of range.

Kawaguchi discloses “out of range detection” (set and store line setting information, switch trigger detection, the alarm information [col 10 line 10 -33], B3 Major designates data determined to be within the range, and B3 Minor designates data determined to be outside the range [col 8 line 25-27])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Kawaguchi to configure the set of data sensing, routing, and collection .

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Baseman (US 20180292811 A1), hereinafter ‘Baseman’.
As per claim 25, Kidd and Kawaguchi disclose claim 24 set forth above.
The set forth combined prior art is silent regarding “wherein the condition is sensed by a sensor identified in the data collection plan“.

Baseman discloses “process conditions measured (or recorded) by sensors” [0015] and “sensors configured to communicate with IoT devices to send real-time operating condition data” [0043-0044].

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Baseman to use a sensor identified in the data collection plan and sensing the condition for an efficient data collection.

	Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Zhang (CN 106855492 A), hereinafter ‘Zhang’.
As per claims 26 and 36, Kidd discloses the claim 22 and 33 set forth above.


Zhang discloses “every ultrasonic sensor simultaneously has … wave emitting and receiving functions; all signal wires are commonly connected to … with a programmed multipath toggle switch, connected with the… data acquisition device through a wire, and the … data acquisition device is connected with a data processing center through a wire” [abs].

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhang to configuring a signal switching resource to concurrently connect the one or more system sensors to data collection resources for an efficient data collection.

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kidd and Zhang in view of Wang (CN 205301926 U), hereinafter ‘Wang’.
As per claim 27, Kidd and Zhang disclose claim 26 set forth above.
The set forth combined prior art is silent regarding “to maintain a connection between a reference sensor and the data collection resources throughout a period of collecting data from the one or more system sensors to perform the operational deflection shape visualization”.

Wang discloses “acquisition unit is including the … vibrations sensor of gathering … vibrations data, carries out the high speed collection module that gathers to the data of sensor collection with acceleration vibrations sensor being used for of being connected” [abs]. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Wang to maintain a connection between a reference sensor and the data collection resources throughout a period of collecting data from the one or more system sensors to perform the operational deflection shape visualization for a quality data analysis.

	Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd in view of Loychik.
As per claim 29, Kidd discloses the claim 28 set forth above.
Kidd is silent regarding “interpreting one or more detection values where each detection value corresponds to at least one of the one or more input channels; and acquiring sensor data from a first routing path of input channels for the one or more input channels”.

Loychik discloses “interpreting one or more detection values where each detection value corresponds to at least one of the one or more input channels” (multiple data 
	“acquiring sensor data from a first routing path of input channels for the one or more input channels” (synced sensor, sensor(s), Other vibration sensors [Fig. 4B, 0093]; collection node 14 [0056, Fig. 1, 0068-0069], collection node 14 may include a system or collection node signal processor 14a configured to receive and provide … signaling … information to the at least one data collector, sensor or device 12 [0064], equivalent to “acquires sensor data a first route of input channels for the plurality of input channels”; collection node 14 receives and further processes respective wireless signaling from one or more data collectors or sensors 12 [0075, Fig. 2A]; Webbed-nodal connection [0078-0079, Fig. 3A-3B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Loychik to interpret one or more detection values where each detection value corresponds to at least one of the one or more input channels and acquire sensor data from a first routing path of input channels for the one or more input channels for a quality data collection.

As per claim 30, Kidd and Loychik disclose claim 29 set forth above.
Loychik further discloses “evaluating the sensor data with respect to stored anticipated state information, wherein the anticipated state information includes an alarm threshold implying to a routing control facility)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Loychik to “evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information includes an alarm threshold level; set an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of the one or more input channels; and transmit the alarm state across a network to a routing control facility” for a secure and quality data collection.

As per claim 31, Kidd and Loychik disclose claim 29 set forth above.
Loychik further discloses Loychik further discloses “change the routing of the input channels for data collection from the first routing of input channels to an alternate routing of input channels upon reception of a routing change indication”, (The signal processor may be configured to receive, e.g., via the back communication channel, wireless control signaling containing information to change the content of the pre-see two way communication and one way communication, implying one type of routing change, the back communication channel may be a downstream channel having a communication frequency that is different than the corresponding upstream communication frequency for exchanging signaling between the data collector or sensor 12, the system or collection node 14, the central or collection node 16, and/or any frequency channel for exchanging associated signaling between the data collectors or sensors 12 in any nodal web 13, implying a type of routing change [0063]; alarm conditions from the signal analysis, including providing indicators like “Alarm.” “Watch' or “OK, The relevant change configurations may include, or relate to, set criteria that identifies information from the signal that is deemed to be relevant, radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]) and “automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector circuit and the routing control facility is not met” (router [0069]; specific actions may include the provisioning of one or more machine alarm conditions from the signal analysis, The relevant change configurations may include radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]; relevant change configuration [0054, Fig. 5], implying the checking the consistency of communication parameter between data collector and the routing control facility; data validation, level of digital correction [0123]).



As per claim 32, Kidd discloses claim 28 set forth above.
Kidd is silent regarding “storing sensor specifications for the one or more system sensors that correspond to the one or more input channels”.

Loychik discloses “storing sensor specifications for the one or more system sensors that correspond to the one or more input channels” (data storage module, alarm information functions, routine information functions operating system functions [0087, 0091, Fig, 4A-4B], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A], circuitry [0130, Fig 4A]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Kidd in view of Loychik to store sensor specifications for the one or more system sensors that correspond to the one or more input channels for an effective and quality data collection.

	Claims 38, 40, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Loychik in view of Kidd, Cordray and Kawaguchi best understood by the Examiner.
As per claim 38, Loychik discloses the claim as follows:
	A system for data collection in an industrial environment comprising: (Apparatus … capture a sampled data [abs]; Apparatus … include … data collector [0010], an industrial plant [0020], apparatus … configured for mechanical coupling to … machine … to be monitored [0010], hardware system [0087, Fig 4A])
a data collector circuit communicatively coupled to one or more input channels; (apparatus … include … data collector [0010]; The apparatus … include multiple data collectors or sensors …  being mechanically coupled to a respective vibrating machine or structure to be monitored [0019]; The multiple data collectors or sensors may be configured to be synched to provide transmissions of the respective wireless signaling [0020]; The system or collection node [0021], implying multiple data collectors can be combined into one such as having a collection node, being equivalent to “a data collector communicatively coupled to a plurality of input channels”, circuitry [0130, Fig 4A], as a data collector being a sub component of a system 100, it would be obvious to implement functions of data collector in circuits)
a data acquisition circuit structured to (algorithm may be implemented on, or in relation to, or using the following hardware system/configuration and associated functionality [0129]; circuitry [0130, Fig. 4A]; the hardware system/configuration 100 may include a microprocessor 101, a synched sensor 102, a 3-axis accelerometer equivalent to a data acquisition circuit)
interpret one or more detection values where each detection value corresponds to at least one of the one or more input channels, (multiple data collectors or sensors [0006], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A], data interpretation [0009]; perform data interpretation [0088, Fig. 4B])
wherein the data acquisition circuit acquires sensor data from a first routing path of input channels for the one or more input channels; (synced sensor, sensor(s), Other vibration sensors [Fig. 4B, 0093]; collection node 14 [0056, Fig. 1, 0068-0069], collection node 14 may include a system or collection node signal processor 14a configured to receive and provide … signaling … information to the at least one data collector, sensor or device 12 [0064], equivalent to “acquires sensor data a first route of input channels for the plurality of input channels”; collection node 14 receives and further processes respective wireless signaling from one or more data collectors or sensors 12 [0075, Fig. 2A]; Webbed-nodal connection [0078-0079, Fig. 3A-3B])
a data storage circuit structured to store sensor specifications for the one or more system sensors that correspond to the one or more input channels; (data storage module, alarm information functions, routine information functions operating system functions [0087, 0091, Fig, 4A-4B], multiple data collectors, sensors or devices like element 12, showing plurality of channels [0075, Fig. 2A], circuitry [0130, Fig 4A])
a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information  (alarm level functionality [0131], thresholds [0132], alarm mode [0168-0169]; exceeds the alarm threshold measurements, the device may enter an alarm state [0172])

Loychik further discloses “wherein the data collector configures a data collection plan to collect data from one or more system sensors distributed throughout a machine in the industrial environment, the data collection plan is based on at least one of a machine structural information and an indication of data needed to produce an operational deflection shape visualization of the machine” (The multiple data collectors or sensors may be configured to be synched to provide transmissions of the respective wireless signaling, e.g., including when the trans missions are across an industrial plant and in the form of a webbed-node collection to a base station [0020]; The system or collection node may include, or take the form of a wireless device [0022], The wireless device may be configured to implement an application or app to display the summary data to the user [0023]; for monitoring multiple vibrating machines or structures using multiple data collectors or sensors [0006]) and “transmits data across a network to a routing control facility” (provide the system or collection node signaling containing the relevant data, e.g., to a central or cloud server [0021], implying to a routing control facility).

However, Loychik does not explicitly recite “a configured data collection plan” and regarding “transmits the alarm state to a routing control facility”.

Kidd discloses “a configured data collection plan” (configured to implement a control strategy or control routine [0091, Fig. 1]; the distributed industrial performance monitoring and analytics system … provides … configuration [0124, Fig. 2A]) and “alarm state collection by the controller or other entity” (alarms and events may be automatically collected by default when a change is detected or when a controller or other entity is initially added to the data analytics communications network 112 [0145]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Loychik in view of Kidd to configure data collection plan and transmit the alarm state across a network to a routing control facility for a data colleting efficiency. (Kidd - efficiency, and productivity [0127]).

 Loychik further discloses “a response circuit structured to change the routing of the input channels for data collection from the first routing of input channels to an alternate routing of input channels upon reception of a routing change indication from the routing control facility”, (The signal processor may be configured to receive, e.g., via the back communication channel, wireless control signaling containing information to change the content of the pre-selected subset of information based upon continuous evaluation of the relevance of the pre-selected subset of information [0015], relevant change configuration [0054, Fig. 5], see two way communication and one way communication, implying one type of routing change, the back communication channel may be a implying a type of routing change [0063]; alarm conditions from the signal analysis, including providing indicators like “Alarm.” “Watch' or “OK, The relevant change configurations may include, or relate to, set criteria that identifies information from the signal that is deemed to be relevant, radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124])
	“wherein the alternate routing of input channels comprise the first input channel and a group of input channels related to the first input channel”, (relevant change configuration [0094, Fig. 5]; The relevant change configurations may include, or relate to, the sampling frequency, the sampling duration, the analog to digital resolution, the selection of specific sensors, or synching multiple measurements [0118], implying routing of multiple sensors, i.e. comprising the first input channel and a group of input channels related to the first input channel) and 
	the use of “fast transmission path” (one or more web nodes may be configured either to communicate with redundant data via the fastest transmission path, or to communicate with redundant data on multiple devices simultaneously to increase bandwidth).



Cordray discloses “change the first routing path to an alternate routing path” (One or more of the TMs, i.e. TD ‘Trust Domain’ Manager, can respond by reducing the load on the CU, such as by adjusting the tasks performed by the CU to reduce locally generated data, the data routing templates of CUs, i.e. stands for Collection Unit, routing data indirectly through the overloaded CU to cause them to route their data by alternate paths, the tasks performed by DMs, i.e. stands for Data Manager, that request data from the CU to cause them to poll for data more frequently, or by other adjustments to one or more components of the network management system [0350 line 6-1 from the end])

Kawaguchi discloses switching transmission path in data channels (switch a transmission path to another transmission path [col 1 line 36-38], a receiving apparatus monitors the quality of the signals ‘i.e., line quality’ transmitted over the respective paths and, by means of a path switch, selectively outputs the signal having better quality [col 1 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Cordray and Kawaguchi to change the first routing path of the input channels for data collection from the first routing path of input channels to an alternate routing path of input channels to avoid routing congestion.

Loychik further discloses “wherein the data collector circuit automatically executes the change in routing of the input channels if a communication parameter of the network between the data collector circuit and the routing control facility is not met” (router [0069]; specific actions may include the provisioning of one or more machine alarm conditions from the signal analysis, The relevant change configurations may include radio communications, ‘e.g., two-way communications’, or radio broadcast ‘e.g., one-way communication’ [0124]; relevant change configuration [0054, Fig. 5], implying the checking the consistency of communication parameter between data collector and the routing control facility; data validation, level of digital correction [0123]).

Kidd further discloses automatic reconfiguration of data collection scheme (dynamic measurement and control data may be automatically generated, collected, observed, retrieved, received, stored, cached, processed, analyzed, and/or streamed by the distributed data engines, Examples of dynamic measurement and control data include implying configuring a set of data sensing, routing, and collection resources; Data is streamed between various embedded data engines [0012], In … configurations, data engines are connected to various communication links within the process plant [0011], transfer input data and output data across the wires and perform functions, actions, algorithms, and/or operations as defined by the particular configuration of blocks and wires [0151]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art further in view of Kidd to automatically execute the change in routing of the input channels for data collection efficiency.

	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Loychik Kidd, Cordray and Kawaguchi in view of Adams.
As per claim 39, Loychik Kidd, Cordray and Kawaguchi disclose claim 38 set forth above.


Adams discloses (using response data acquired, measurement grid is constructed that graphically represents the location of each accelerometer, visualize the operational deflection shapes [0105])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Adams to produce an operational deflection shape visualization based on the collected data for an accurate analysis.

As per claim 40, Loychik, Kidd, Cordray and Kawaguchi disclose claim 38 set forth above.
Loychik further discloses “wherein instructions are deployed locally on the data collector, deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the data collector, wherein each of the one or more input channels correspond to a sensor located in the industrial environment” (apparatus comprising a signal processor [0007], data interpretation algorithm, implying the instruction is deployed locally on the data collector, The central or cloud server may include a central or cloud signal processor configured to receive the system or collection node signaling, new or updated data interpretation algorithm, and/or provide the central or cloud server signaling, e.g., to the system or collection implying the instructions are deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the collector [0025], vibrating machine, temperature [0005], an industrial plant [0020]).

As per claim 41, Loychik, Kidd, Cordray and Kawaguchi disclose claims 38 set forth above.

Kawaguchi further discloses “the group of input channels related to the first input channel is at least in part taken from the plurality of input channels not included in the first routing path of input channels” (Groups 1, 2,... N shown in FIG.3(a) show that STS-12c frames are collected in groups of 12 channels So as to correspond to the number of channels (12) assigned to one STS-12c frame [col 7 line 54-59, Fig 3(a) and 3(b)], various groups—which differ from one another in terms of the number of channels included in one group—are handled, and a cross-connect operation may be performed on a plurality of signals having different transmission capabilities [col 17 line 49-56]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kawaguchi take input channels at least in part from the plurality of input channels not included in the first routing of input channels to the 

	
As per claim 42, Loychik, Kidd, Cordray and Kawaguchi disclose claim 38 set forth above.

Kawaguchi further discloses “the alarm state indicates a detection mode, wherein the detection mode is at least one of an operational mode detection comprising an out-of-range detection, and a maintenance mode detection comprising an alarm detected during maintenance” (at the time of setting of a line, i.e. equivalent to “during maintenance”, the maintenance engineer, controls … apparatus … to set and store line setting information, switch trigger detection, the alarm information [col 10 line 10 -33], B3 Major designates data determined to be within the range, and B3 Minor designates data determined to be outside the range [col 8 line 25-27]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art further in view of Kawaguchi to include the alarm state of operational mode detection and ensure during maintenance for high quality data collection.

	Claim 43 are rejected under 35 U.S.C. 103 as being unpatentable over Loychik, Kidd, Cordray and Kawaguchi in view of Hedge (US 20170339022 A1), hereinafter ‘Hedge’ and Tan (US 20170176033 A1), hereinafter ‘Tan’.
As per claim 43, Loychik, Kidd, Cordray and Kawaguchi disclose claim 38 set forth above.
Loychik further discloses “wherein the data analysis circuit sets the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of the one or more input channels, (alarm level functionality [0131], thresholds [0132], alarm mode [0168-0169]; exceeds the alarm threshold measurements, the device may enter an alarm state [0172]), but is silent regarding 
	“wherein a setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection” and “wherein the alternate routing of input channels comprises the first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis”.

Hedge discloses “wherein a setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection” (Techniques for performing anomaly detection and prediction in a packet broker of a visibility network abs]; module 218 may repeat or execute multiple instances of these workflows concurrently in order to detect and/or predict different types of anomalies in core network 204 [0052]).

implying both channels are contributing to simultaneous data analysis [0011]; adaptive group controller, control group of CRACs, i.e. computer room air conditioners, on/off …  secure the mission critical thermal environment for server's secure running and optimizing the energy use, concurrently interconnected to said web server 220 [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hedge and Tan to include the alarm state for the multiple-instance anomaly detection and simultaneous analysis for the plurality of channel and ensure alarm state covers all the relevant channels simultaneously in data collection device for its high quality in the networking environment.
	
Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Anand (US 10097403 B2) discloses “dynamically determining a link suitable for data transmission in accordance with a policy based at least in part on a current network condition to meet the network requirement and routing one or more 
Lincoln (A. Lincoln, “What is operating deflection shape (ODS) analysis?”, Prosig Noise & Vibration Blog, https://blog.prosig.com/2014/09/01/what-is-operating-deflection-shape-ods-analysis/ September 1, 2014) also discloses “visualization of operating deflection shape”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DOUGLAS KAY/
Examiner, Art Unit 2865